
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.72


[g423653.jpg]

February 23, 2005

Executive
(hand delivered)

Re:    Notice of Participation in Retention Bonus Plan

Dear Executive:

        I am pleased to confirm that the Company has selected you as a
Participant in the Peregrine Systems, Inc. Retention Bonus Plan (the "Plan").
The Plan is designed to aid in the retention of the Company's most crucial
employees in the event of a Change of Control of the Company by providing for
the award of retention bonuses.

General terms

        Your Retention Bonus Amount under the Plan is $    . This is the amount
you are eligible to receive under the Plan so long as you remain employed with
the Company through the six-month anniversary of the consummation of a Change in
Control of the Company or if your employment is terminated in connection with,
in anticipation of or following a Change of Control under certain circumstances
as described in this Notice of Participation and the Plan.

        The basic terms of your participation in the Plan are set forth in this
Notice of Participation, but other important terms and conditions are described
in the Plan. We encourage you to carefully review the Plan, a copy of which is
included with this Notice. Capitalized words in this Notice of Participation
which are not defined herein are defined in the Plan. In the event of any
conflict between the provisions of this Notice of Participation and the
provisions of the Plan, the terms of the Plan shall control. This letter
constitutes the Notice of Participation called for in the Plan.

Payment Terms

        In accordance with Section 4(a)(i) of the Plan, except as set forth
below, your Retention Bonus Amount shall be payable (a) fifty percent (50%) upon
the consummation of a Change of Control, and (b) fifty percent (50%) upon the
date that is six months after the consummation of a Change of Control. If any
scheduled payment date is not a business day, the applicable payment shall be
made on the first business day following the applicable payment date.

Termination of Your Employment

        In accordance with Section 4(a)(ii) of the Plan, if your employment with
the Company is terminated prior to receiving one or both of the payments
described above, your right to receive such payments shall be determined as
follows:

        (A)  Subject to clause (B) below, if your employment with the Company
terminates for any reason prior to the consummation of a Change of Control, you
will immediately forfeit without consideration any right to any payments under
the Plan and this Notice of Participation;

        (B)  Notwithstanding clause (A) above, if your employment is terminated
by the Company without Cause, or by you with Good Reason, in connection with or
in anticipation of a Change of Control, both of the payments described above
will be payable upon the consummation of the Change of Control, unless you are
rehired prior to the consummation of the Change of Control, in which case the
payments will be made as if your employment had never terminated;

--------------------------------------------------------------------------------






        (C)  If your employment is terminated by the Company for Cause, or by
you without Good Reason, following the consummation of the Change of Control but
prior to the date that is six months after the consummation of the Change of
Control, the second payment described above will be immediately forfeited
without consideration; and

        (D)  If your employment is terminated by the Company without Cause, or
by you for Good Reason, following the consummation of the Change of Control but
prior to the date that is six months after the consummation of the Change of
Control, the second payment described above will be payable on the effective
date of such termination.

Nontransferability

        As set forth in the Plan, none of your rights or obligations under the
Plan and this Notice of Participation may be assigned or transferred by you
other than rights to payments or benefits under the Plan, which may be
transferred only by will or the laws of descent and distribution. In the event
of your death or a judicial determination of your incompetence, reference in the
Plan and this Notice of Participation to you shall be deemed, where appropriate,
to refer to your estate or other legal representative(s).

Miscellaneous Provisions

        Successors and Assigns.    Subject to the limitations set forth in this
Notice of Participation, the benefits and obligations of this letter agreement
will be binding on the executors, administrators, heirs, legal representatives,
successors, and assigns of the parties.

        Governing Law.    This letter agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware excluding those
laws that direct the application of the laws of another jurisdiction.

        Amendment.    Prior to a Change of Control, the Board and the Committee
shall each have the right to amend this Notice of Participation in any manner
not materially adverse to your rights under the Plan. Following a Change of
Control, this Notice of Participation may only be amended with your consent.

        Withholding.    The Company may withhold and deduct from any payment
under the Plan and this Notice of Participation all legally required amounts
necessary to satisfy any and all federal, state, local and foreign withholding
and employment-related tax requirements.

        This is not an employment contract.    This Notice of Participation is
not to be interpreted as a guarantee or contract of continuing employment.

        We value your efforts and look forward to your continued contribution.


 
 
Sincerely,
 
 
John Mutch
CEO

I accept and agree to the terms of this Notice of Participation and the Plan.

      , 2005

--------------------------------------------------------------------------------

Executive  

--------------------------------------------------------------------------------

Date  

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.72

